By the Court, Crockett, J.:
The judgment in this case is reversed on the authority of Duffy v. Hobson, 40 Cal. 240. But when the answer was filed and the cause tried, the defendants may have been induced by the intimation of this Court in Halleck v. Jandin, 34 Cal. 172, to rest their defense solely on the ground that *418the note was not sufficiently or properly stamped with internal revenue stamps. Upon the intimations in that case they may well have concluded that this was a sufficient defense, and have therefore omitted to make other defenses which they might have set up.
Judgment reversed and cause remanded.